DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 2/16/21 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden to search both the inventions.  This is not found persuasive because as stated in the prior Action, the search for one Group I would not require the search for Group II.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elgammal et al. (Elgammal), US 20140202874.



	With regard to claim 4, Elgammal discloses the selection of at least two materials as claimed (see section [0020]).

	With regard to claim 23, Elgammal teaches the use of materials as anodes (see section [0019]).

	Therefore, the claims are rejected.

Claim(s) 1, 8-10, 13-14, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/0133483 At to The George Washington University (hereinafter GWU}.

Regarding claim 1, GWU discloses of a producing a carbon nanotube {para [0003]: "The present invention relates generally to the production of carbon nano-materials para [0066]: "...FIgs. 7A-7F... resulting carbon nanotubes...*; see fig, 7A to 7F) comprising: heating a carbonate electrolyte to obtain a molten carbonate electrolyte (para (0044): “Carbonate material 214... is inserted in the furnace/electrolysis chamber 210... material is heated to produce molten carbonate"; para [0066): “As shown in Figs. 7A-7F, carbon nano-fibers grown by electrolysis in pure molten Li2C03...“); disposing molten carbonate electrolyte between an anode and a cathode in a cell (para [0044]: 'The furnace/electrolysis chamber 210 includes an anode 216 

Regarding claim 8, GWU further discloses the method of claim 1, wherein the molten carbonate electrolyte has a melting point between about 150 degrees C and about SOO degrees C (para ]C066]: "As shown in Figs. 7A-7F. carbon nano-fibers grown by electrolysis in pure molten U2CG3... resulting carbon nano-tubes..."; para [0036]: “Molten carbonates, such as pure Li2C03 (having a melting point of 723 degrees C)„,“).

Regarding claims 9-10, GWU further discloses the method of claim 1, wherein the molten carbonate electrolyte is lithium carbonate (para [0088]: “As shown in Figs. 7A-7F, carbon nano-fibers grown by electrolysis in pure molten Li2CO3 ”).



	Regarding claim 22, GWU further discloses the method of claim 1, wherein the anode material! is composed of nickel (para [0022]: TIG. 7A-7C are SEM images of carbon nano-products produced from electrolysis including controlled nickel content on an anode").

	Therefore, the claims are rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 11, 16-19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GWU as applied to claims above.

	Regarding claim 4, GWU discloses o' the method oi claim 3 as discussed above, wherein the carbon nanotube growth elongation element can comprise a nickel alloy {para (0044]: "In this example the anode 216 is a transition metal stable to hot oxygen evolution such as... a nickel alloy.,.”). GWU also discloses that the transition metal nucleating agent added to the molten carbonate can comprise copper {para [0041). “A transition metal nucleating agent is added during electrolysis of the molten carbonate... example transition metal nucleating agents include... copper...”). However, GWU does not further disclose that the alloy is a nickel copper alloy and contains 10% nickel to 90% nickel and 10% copper to SG% copper. However, it would have been obvious to one of ordinary skill in the art to use a nickel copper alloy, wherein the alloy comprises 10% nickel to 90% nicks! and 10% copper to 90% copper, based on the teachings of GWU, since GWU discloses that the carbon nanotube growth elongation element can comprise a nickel alloy arid that copper can be used as the nucleating agent in the molten carbonate electrolyte, as discussed above.

	Regarding claim 11, GWU discloses of the method of claim 1 as discussed above, and further discloses that the produced carbon nanotubes are from 20 to 200 um in length (para [0066]: "As shown, in Figs. 7A-7F... [Side resulting carbon nano-tubes range from 300 to 1000 nm in width and 20 to 200 um in length”). However, GWU does not further disclose that the produced carbon nanotubes are longer than 1 mm in length. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to adjust the electrolysis parameters, such as current applied or molten carbonate used, in order to form a carbon nanotube longer than 1 mm in length, to produce a carbon nanotube with specific dimensions for a specific application.

	Regarding claims 16-19, GWU further discloses the method of claim 1, wherein a composite material can be made from the carbon nanotubes (para [001 IS]: “The product, carbon nano-material, may be,,, stored in widespread use as a flexible, conductive, high strength material in carbon composites for infrastructure, transportation and consumer devices") and that the method cars produce carbon nanofibers (para [0066]: “...to produce homogenous, untangled sets of carbon nano-fibers or carbon nano-tubes from controlled nickel media”). However, GWU does not further disclose of fabricating a composite material from the collected carbon nanotubes where the composite material is a cloth. However, it would have been obvious to one of ordinary skill in the art to form a composite material comprising carbon nanotubes collected from the carbon nanotubes, based on the teachings of GWU, since GWU discloses that the carbon nanotubes can be used in composite articles, as discussed above, it would have been further obvious to one oi ordinary skill in the art to form a carbon doth as the article, based on the teachings of GWU, since GWU discloses that the method can produce carbon nanofibers, and cloths are derived from fibers.

	Regarding claim 22, GWU discloses the method of claim 1, however, GWU does not further disclose of aging the electrolyte for e predetermined amount of time prior to applying the electrical current. However, it would have beers obvious to one of ordinary skill in the art through routine experimentation to adjust or manipulate properties of the electrolyte, such as gaining, before subjecting it to the electrical current, in order to form a method that grows the maximum amount of carbon nanotubes possible in the cell.

	Therefore, the claims are rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN S PHASGE whose telephone number is (571)272-1345.  The examiner can normally be reached on Monday to Thursday 11:30 am to 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARUN S PHASGE/Primary Examiner, Art Unit 1795